Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
IN RE:                                                                  )                   No. 08-05-00099-CV
)
CELADON TRUCKING SERVICES, INC.,      )          AN ORIGINAL PROCEEDING
JESUS MESTA, and DOLORES ROSALES,    )
)                IN MANDAMUS
                                    Relators,                           )
)

OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relators, Celadon Trucking Services, Inc., Jesus Mesta, and Dolores Rosales, ask this Court
to issue a writ of mandamus against the Honorable Luis Aguilar, Judge of the 120th District Court
of El Paso County.  Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer,
827 S.W.2d 833, 840 (Tex. 1992)(orig. proceeding).  Moreover, there must be no other adequate
remedy at law.  Id.  Based on the record before us, we are unable to conclude that Relators do not
have an adequate remedy by appeal.  Accordingly, we deny mandamus relief.  See Tex.R.App.P.
52.8(a).  Our opinion should not be construed as a ruling on the merits of the choice of law issue
presented in this mandamus proceeding.

April 12, 2005                                                             
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.